UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6497


TARONE M. JONES,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; WARDEN JAMES CROSS; J. CROGAN,
Associate Warden; J. COAKLEY, Associate Warden; H. BOYLES,
Health Service Administrator; M. WEAVER, Assistant Health
Service Administrator; T. BROWN-STOBBE, Health Service/Care
Provider; B. FRIEND, Health Service/Care Provider; I.
ALARCON, Health Service/Care Provider; UNIT MANAGER R.
MILTON, Unit Manager; L. HOLCOMB, Unit Case Manager; J.
DICKSON, Unit Counselor; W. DOBUSHAK, Health Service/Care
Provider; D. SWEENEY, Unit Manager,

                Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cv-00115-IMK-JSK)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tarone M. Jones, Appellant Pro Se.     Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tarone       M.   Jones    appeals       the    district      court’s      order

accepting        the   recommendation          of     the     magistrate        judge     and

dismissing with prejudice Jones’ claims pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388   (1971),       and    dismissing      without          prejudice      Jones’    claims

pursuant to the Federal Torts Claim Act, 28 U.S.C. § 1346(b)

(2006), amended by Violence Against Women Reauthorization Act of

2013,     Pub.    L.   No.     113-4,    127       Stat.    54,    134,   and   28    U.S.C.

§§    2671-2680 (2006). ∗         We have reviewed the record and find no

reversible error.            Accordingly, we affirm for the reasons stated

by the district court.                 Jones v. United States, No. 1:11-cv-

00115-IMK-JSK (N.D.W. Va. Mar. 12, 2013).                         We deny Jones’ motion

to appoint counsel, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials        before   this    court    and       argument      would    not     aid   the

decisional process.

                                                                                    AFFIRMED


      ∗
        While   dismissals   without   prejudice  generally  are
interlocutory and not appealable, a dismissal without prejudice
may be final if no amendment to the complaint can cure the
defects in the plaintiff’s case.     Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).
On the available record, we conclude that the defects identified
by the district court cannot be cured by an amendment to the
complaint and that the order therefore is appealable.



                                               2